Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s amendments filed on January 28, 2022 is acknowledged. Claims 2-17 and 24-39 are currently pending. Claims 34-39 have been added. Claims 2, 4, 6-7, 28, 30 and 32-33 have been amended.  Claims 8-15 and 24-27 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 2-7, 16, 17 and 28-39 are currently under examination.
As previously noted, SEQ ID NO: 138 is free of the prior art.  The Examiner has moved onto species SEQ ID NO: 128 in the previous Office action.  With this amendment, species 141, 143 and 145 has been added to this search.
Objections Withdrawn
2.	In view of Applicant’s amendment, the objection to claims 30 and 33 for minor informalities is withdrawn.
Rejections Withdrawn
3.	In view of Applicant’s amendments, the rejection of claims 2-7 and 16 on the basis that it contains an improper Markush grouping of alternatives is withdrawn.
4.	In view of Applicant’s amendments, the rejection of claims 2-7, 16 and 32-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention by the use of the phrase “a polypeptide having an amino acid sequence identity of at least 70 or 80% with an amino acid sequence selected from the group consisting of SEQ ID Nos: 1 to 147” (b); “a polypeptide encoded by a nucleic acid selected from the group consisting of SEQ ID NOs: 148 to 294” (c); and “a polypeptide comprising an amino acid sequence encoded by a nucleic acid having at least 80% nucleic acid sequence identity with a nucleic acid sequence selected from the group consisting of SEQ ID Nos: 148 to 294” (d); by the use of the phrase “relaxin and relaxin-like peptides” in conjunction with “relaxin-1, relaxin-2”; and by the use of the phrase “miRNAs” in conjunction with “miRNA specific for CD40”, “miRNA specific for CD80”, “miRNA specific for CD86” is withdrawn.  
5.	In view of Applicant’s amendment, the rejection of claims 2-3, 6 and 16 under 35 U.S.C. 103 as being unpatentable over Sottile et al., US 2013/0190224 A1; Published: 7/25/13, and further in view of Mero et al., Methods Mol Biol, 2011; 751:95-129 (chapter 8; page 107/602) is withdrawn. 
Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	The rejection of claim(s) 2-7, 16, 17, 28-31 and 33 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bradley et al., WO 99/16892; Published 4/8/99 is maintained for the reasons set forth in the previous office action.
	Applicant argues that:
	1) Bradley is directed to a recombinant viral vectors for delivery of polypeptides for vaccination. Bradley does not describe the claimed peptides as therapeutics or diagnostic agents unto themselves. Moreover, Bradley does not describe compositions containing the claimed peptides. 
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 2 is drawn to a composition comprising at least one fibronectin binding polypeptide (FnBP) linked to at least one diagnostic or therapeutic agent, wherein the at least one FnBP is a polypeptide selected from the group consisting of: a) a polypeptide selected from the group consisting of SEQ ID Nos: 141, 143 and 145; b) a polypeptide having an amino acid sequence identity of at least 80% with an amino acid sequence selected from the group consisting of SEQ ID Nos: 141, 143 and 145; c) a polypeptide encoded by a nucleic acid selected from the group consisting of SEQ ID NOs: 288, 290 and 292; and d) a polypeptide comprising an amino acid sequence encoded by a nucleic acid having at least 80% nucleic acid sequence identity with a nucleic acid sequence selected from the group consisting of SEQ ID Nos: 288, 290 and 292.
Independent claim 28 is drawn to a composition comprising a polypeptide having an amino acid sequence of SEQ ID NO: 141, 143 or 145, or a polypeptide having at least about 80% sequence identity to an amino acid sequence of SEQ ID NO: 141, 143 or 145, wherein the polypeptide is linked to at least one diagnostic or therapeutic agent. 
With regard to Point 1, contrary to Applicant’s assertion, Bradley does describe the claimed peptide as a therapeutic. A therapeutic by definition relates to the healing of disease; a treatment, therapy or drug. Bradley’s vector is used to treat/prevent disease or in other words as a therapy to a disease, specifically mucosal disease (see page 15). Bradley specifically discloses a vector for delivering drugs or hormones for example and notes that they may be attached and often times they are linked to the therapeutics (see page 16 and 53). Bradley et al. discloses compositions comprising a polypeptide having an amino acid sequence of SEQ ID NO: 145, or a polypeptide having at least about 80% sequence identity to an amino acid sequence of SEQ ID NO: 145, wherein the polypeptide is linked to at least one diagnostic or therapeutic agent, thus teaching the claimed polypeptide in composition with a therapeutic agent. 
As previously presented, Bradley et al. discloses compositions comprising a polypeptide having an amino acid sequence of SEQ ID NO: 145, or a polypeptide having at least about 80% sequence identity to an amino acid sequence of SEQ ID NO: 145, wherein the polypeptide is linked to at least one diagnostic or therapeutic agent.  Specifically, Bradley discloses that genetic material can be inserted into the vector in order that the vector can deliver said genetic material to the host cell.  Additionally, drugs or hormones may be attached to the vector, for example by affinity binding or by chemical attachment (the Examiner takes the position that this would inherently include chemical attachment by the use of one or more chemical agents as required by claim 17).  Advantageously, such inserted genetic material or protein is expressed on expression of the vector. For example, genetic material encoding proteins expressed by pathogenic bacteria. Such protein include fibronectin binding protein. FnBP may be used as an appropriate bacterial antigen (see page 13; meeting the limitation of 2 and 28). Bradley al. disclose that the FnBP is 100% identical to the claimed SEQ ID NO: 145 (see attached SCORE result; meeting the limitation of claims 2 and 28). SEQ ID NO: 145:








Continue to next page

    PNG
    media_image1.png
    830
    500
    media_image1.png
    Greyscale

Moreover, additional cytokines (an immune modulating agent; meeting the limitation of claims 7 and 33) for example interleukin-2 (IL-2) can be inserted into the vector (see page 16; meets the limitations of claims 5 and 31).  Bradley, discloses that the composition may also include sequences encoding γ-interferon (also meeting the limitation of claims 5 and 31; also found on page 16).  The vector of the invention can incorporate a marker gene, for example, green fluorescent protein (see page 17; meeting the limitation of claim 4 (fluorophore), 17 (diagnostic agent) and 30). 
As it pertains to claim 3 and 29, the component (FnBP) of the prior art is identical to what has been claimed.  Said component, absent evidence to the contrary, necessarily binds to at least one of the fibronectin subunits FnI1-6, FnII1-2, FnI7-9 or FnIII7-15.  Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Lastly, as it pertains to claim 16, the Office views ‘kit’ as a term of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 458.
Even if there were printed material added to the scope of the claim; Applicants is advised that in situations where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, F.3d, 2004 WL 1068957 (Fed. Cir. May 13, 2004).
New Grounds of Objection and Rejections Necessitated by Amendment
Claim Objections
7.	Claim 2 is objected to because of the following informalities:  said claim recites in the next to last sentence recites ‘consisting of SEQ ID NOs: SEQ ID NOs:’.  Appropriate correction is required.

8.	Claims 32, 34 and 37 are objected to because of the following informalities:  said claim depends upon a rejected based claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 2-5, 7, 16, 28-31 and 33 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Watt et al., WO 2012/159164 A1; 11/29/12.
Independent claim 2 is drawn to a composition comprising at least one fibronectin binding polypeptide (FnBP) linked to at least one diagnostic or therapeutic agent, wherein the at least one FnBP is a polypeptide selected from the group consisting of: a) a polypeptide selected from the group consisting of SEQ ID NOs: 141, 143 and 145; b) a polypeptide having an amino acid sequence identity of at least 80% with an amino acid sequence selected from the group consisting of SEQ ID NOs: 141, 143 and 145; c) a polypeptide encoded by a nucleic acid selected from the group consisting of SEQ ID NOs: 288, 290 and 292; and d) a polypeptide comprising an amino acid sequence encoded by a nucleic acid having at least 80% nucleic acid sequence identity with a nucleic acid sequence selected from the group consisting of SEQ ID NOs: 288, 290 and 292.
Watt et al. discloses peptides of the present invention which are formulated into a conjugate. The conjugate comprises at least one molecule having therapeutic or diagnostic utility. A conjugate is produced by linking at least one cell-penetrating peptide to a cargo molecule (see page 11, lines 31-41). Watt et al. disclose that the conjugate is formulated into a pharmaceutical composition. Additionally, Watt et al. disclose fnBP polypeptides having 100% sequence identity to SEQ ID NO: 143 (see attached score result at the end of this rejection; meeting the limitation of claims 2 and 28). Moreover, it is within the scope of the present invention for said peptide to be labeled with one or more detectable reporter molecules to facilitate detection of binding, e.g. fluorophore (see page 18, lines 40-41; page 19, line 1; meeting the limitation of claims 4 and 30). Alternatively, an inactive form of the fluorescent label can be conjugated to the peptide via a labile linkage (see page 19, lines 11-14). Watt et al. disclose that exemplary cargos are small molecules, nucleic acids, e.g. siRNA or miRNA and other detectable molecules that are covalently linked to the peptide directly or indirectly via a linker (see page 45, lines 11-15; meeting the limitation of claims 5, 7, 31 and 33).
As it pertains to claim 3 and 29, the component (FnBP) of the prior art is identical to what has been claimed.  Said component, absent evidence to the contrary, necessarily binds to at least one of the fibronectin subunits FnI1-6, FnII1-2, FnI7-9 or FnIII7-15.  Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
As it pertains to claim 16, the Office views ‘kit’ as a term of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 458.
Even if there were printed material added to the scope of the claim; Applicants is advised that in situations where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, F.3d, 2004 WL 1068957 (Fed. Cir. May 13, 2004).



Continued on the next page

    PNG
    media_image2.png
    461
    507
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    98
    504
    media_image3.png
    Greyscale

 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 35-36 and 39-39 are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al., WO 2012/159164 A1; 11/29/12 as applied to claims 2-5, 7, 16, 28-31 and 33 above, and further in view of Hou, Zhaohua et al. "Perspectives on RNA Interference in Immunopharmacology and Immunotherapy". RNA Interference, edited by Ibrokhim Abdurakhmonov, IntechOpen, 2016. 10.5772/61575.
Watt et al. teach peptides of the present invention which are formulated into a conjugate. The conjugate comprises at least one molecule having therapeutic or diagnostic utility. A conjugate is produced by linking at least one cell-penetrating peptide to a cargo molecule (see page 11, lines 31-41). Watt et al. teach that the conjugate is formulated into a pharmaceutical composition. Additionally, Watt et al. teach fnBP polypeptides having 100% sequence identity to SEQ ID NO: 143 (see attached score result at the end of this rejection; meeting the limitation of claims 2 and 28). Moreover, it is within the scope of the present invention for said peptide to be labeled with one or more detectable reporter molecules to facilitate detection of binding, e.g. fluorophore (see page 18, lines 40-41; page 19, line 1; meeting the limitation of claims 4 and 30). Alternatively, an inactive form of the fluorescent label can be conjugated to the peptide via a labile linkage (see page 19, lines 11-14). Watt et al. teach that exemplary cargos are small molecules, nucleic acids, e.g. siRNA or miRNA and other detectable molecules that are covalently linked to the peptide directly or indirectly via a linker (see page 45, lines 11-15; meeting the limitation of claims 5, 7, 31 and 33).
As it pertains to claim 3 and 29, the component (FnBP) of the prior art is identical to what has been claimed.  Said component, absent evidence to the contrary, necessarily binds to at least one of the fibronectin subunits FnI1-6, FnII1-2, FnI7-9 or FnIII7-15.  Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
As it pertains to claim 16, the Office views ‘kit’ as a term of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 458.
Even if there were printed material added to the scope of the claim; Applicants is advised that in situations where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, F.3d, 2004 WL 1068957 (Fed. Cir. May 13, 2004).
	Watt et al. do not teach that their miRNAs and siRNAs are specific for CD40, CD80 or CD86.
	Hou teaches that RNA interference (RNAi), mediated by short interfering RNA (siRNA), vector-derived short hairpin RNA (shRNA) and microRNA (miRNA), brings about revolutionary features to basic biomedical research and clinical application. New drugs based on RNAi have been developed for therapeutic applications. The family of RNAi molecules are efficient agents to modulate mammalian immune system, and many studies reported that these molecules could manipulate immune defense, surveillance and homeostasis. 
It would have been obvious before the effective filing date of the presently claimed invention to have miRNAs and/or siRNAs for CD40, CD80 and/or CD86 with a reasonable expectation of success. This modification may be viewed as the substitution of particular costimulatory molecule which were known and suggested in the art for their expression on DC and that fact that they constitute the most important costimulatory pathway in T cell activation (as evidenced by Hubo et al., Front. Immunol., 2013; 4(82):1-14; specifically, page 3). The skilled artisan would have been motivated to make this modification because Watt suggests these particular genera of RNA in conjunction to the fact that known work in one field of endeavor may prompt variations of it or use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
Accordingly, the subject matter of claims 35-36 and 39-39 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
					Conclusion
11.  	No claim is allowed.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daiss et al., WO 2015/106226 A2 (SEQ ID NO 141 (100%) and 288 (87.7%).
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/             Examiner, Art Unit 1645                                                                                                                                                                                           	May 13, 2022

/GARY B NICKOL/             Supervisory Patent Examiner, Art Unit 1645